Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of June 9, 2014, among RSP PERMIAN, L.L.C., a Delaware
limited liability company (the “Borrower”), each of the LENDERS (as hereinafter
defined) party hereto, and COMERICA BANK, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, the financial institutions party thereto (collectively,
together with their respective successors and assigns, the “Lenders”), and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of September 10, 2013 (as amended hereby and as hereafter
renewed, extended, amended or restated, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as hereinafter provided;

 

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders are willing to agree to such amendments;
and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent acknowledge that
the terms of this Amendment constitute an amendment and modification of, and not
a novation of, the Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions.  Unless otherwise defined in
this Amendment, terms used in this Amendment that are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.

 

SECTION 2.                            Amendments to the Credit Agreement. 
Subject to satisfaction of the conditions of effectiveness set forth in
Section 3 of this Amendment, the parties hereto agree that:

 

(a)                                 Section 2.06(b) of the Credit Agreement is
hereby amended by amending and restating it in its entirety to read as follows:

 

(b)                                 Scheduled and Interim Redeterminations.  The
Borrowing Base shall be redetermined as provided in accordance with this
Section 2.06, and, subject to Section 2.06(d) (each a “Scheduled
Redetermination”).  The Borrowing Base shall be redetermined semi-annually, and
shall become effective and applicable to the Borrower, the Administrative Agent,
the Issuing Bank and the Revolving Credit Lenders on May 1 (with respect to the
Reserve Report delivered on April 1 and the NPI Report delivered April 15) and
November 1 (with respect to the Reserve Report delivered on October 1 and the
NPI Report delivered on October 15) of each year.  In addition, (i) Borrower
may, by notifying the Administrative Agent thereof, and the Administrative Agent
may, at the direction of the Majority Revolving Credit Lenders, by notifying the
Borrower thereof, two times per year, each elect to cause the Borrowing Base to
be redetermined between Scheduled

 

--------------------------------------------------------------------------------


 

Redeterminations, (ii) the Borrower may elect, by notifying the Administrative
Agent of any acquisition of Oil and Gas Properties by the Borrower or its
Subsidiaries with a purchase price in the aggregate of at least ten percent
(10%) of the then effective Borrowing Base, to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations in accordance with this
Section 2.06 (each redetermination under clause (i) or (ii) of this sentence, an
“Interim Redetermination”) and (iii) in the event that the NPI Deficit Balance
listed on the most recent NPI Report delivered to the Administrative Agent has
decreased by an amount greater than ten percent (10%) of the NPI Deficit Balance
used in the calculation of the last Scheduled Redetermination or Interim
Redetermination (whichever was last), the NPI Deficit Balance component of the
Borrowing Base shall be reduced by seventy-five percent (75%) of such decrease
automatically.

 

(b)                                 Section 9.01(h) of the Credit Agreement is
hereby amended by amending and restating it in its entirety to read as follows:

 

(h)                                 SEC and Other Filings; Reports to
Shareholders.  To the extent not readily available on a public website or on an
intranet website to which the Administrative Agent has access, then promptly
after the same become publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by the Borrower with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.  Documents required to be
delivered pursuant to Section 9.01(a), Section 9.01(b), and this
Section 9.01(h) may be delivered electronically and shall be deemed to have been
delivered on the date on which the Borrower posts such documents to EDGAR (or
such other free, publicly-accessible internet database that may be established
and maintained by the SEC as a substitute for or successor to EDGAR).

 

(c)                                  Section 9.12 of the Credit Agreement is
hereby amended by amending and restating it in its entirety to read as follows:

 

Section 9.12                             Reserve Reports

 

(a)                                 On or before April 1 and October 1 of each
year, commencing April 1, 2014, the Borrower shall furnish to the Administrative
Agent and the Revolving Credit Lenders a Reserve Report evaluating the Oil and
Gas Properties of the Borrower and its Subsidiaries as of the immediately
preceding January 1 or July 1, respectively; and the Reserve Report as of
January 1 of each year shall be prepared by one or more Approved Petroleum
Engineers, and the July 1 Reserve Report of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Revolving Credit
Lenders a Reserve Report prepared by or under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been

 

--------------------------------------------------------------------------------


 

prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report.  For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.06(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Revolving Credit
Lenders a certificate from a Responsible Officer certifying that in all material
respects that except as set forth on an exhibit to the certificate, on a net
basis there are no gas imbalances, take or pay or other prepayments in excess of
the volume specified in Section 8.18 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Subsidiary to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, none of their proved Oil and Gas Properties have been sold
since the date of the last Borrowing Base determination except as set forth on
an exhibit to the certificate, which certificate shall list all such Oil and Gas
Properties sold and attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total value of the proved Oil and Gas Properties that the
value of such Mortgaged Properties represents in compliance with
Section 9.14(a).

 

SECTION 3.                            Conditions of Effectiveness.  The
amendments set forth in Section 2 of this Amendment and the Borrowing Base
increase set forth in Section 4 of this Amendment, as well as any other terms
and conditions set forth herein shall be effective as of date first above
written, provided that the Administrative Agent shall have received the
following:

 

(a)                                 a counterpart of this Amendment executed by
the Borrower and the Lenders (which may be by telecopy or pdf transmission); and

 

(b)                                 any fees and expenses due under the Credit
Agreement, to the extent invoiced; and

 

(c)                                  any fees due under any fee letter executed
in connection with this Amendment; and

 

(d)                                 such other assurances, certificates,
documents, consents or opinions as the Administrative Agent reasonably may
require.

 

SECTION 4.                            Borrowing Base Redetermination.  Subject
to satisfaction of the conditions of effectiveness set forth in Section 3 of
this Amendment and effective as of the date hereof, the Borrowing Base is hereby
increased from $300,000,000 to $375,000,000.  The foregoing Borrowing Base
increase is for the Scheduled Redetermination of May 1, 2014.  The Borrowing
Base as increased will remain in effect until November 1, 2014, which is the
date of the next Scheduled Redetermination, unless otherwise adjusted pursuant
to the provisions of Section 2.06 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 5.                            Acknowledgment and Ratification.  As a
material inducement to the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower acknowledges and agrees that the execution,
delivery, and performance of this Amendment shall, except as expressly provided
herein, in no way release, diminish, impair, reduce, or otherwise affect the
obligations of the Borrower and each Guarantor under the Loan Documents, which
Loan Documents shall remain in full force and effect.

 

SECTION 6.                            Borrower’s Representations and
Warranties.  As a material inducement to the Administrative Agent and the
Lenders to execute and deliver this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders (with the knowledge and
intent that the Administrative Agent and the Lenders are relying upon the same
in entering into this Amendment) that, as of the date of its execution of this
Amendment:

 

(a)                                 This Amendment, the Credit Agreement and
each of the other Loan Documents to which it is a party, have each been duly
executed and delivered by its duly authorized officers and constitute the valid
and binding obligations of such party, enforceable against such party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditors’
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding at law or in equity).

 

(b)                                 The representations and warranties set forth
in Article VIII of the Credit Agreement are true and correct in all material
respects, after giving effect to this Amendment, as if made on and as of the
date of this Amendment (except to the extent such representations and warranties
relate solely to an earlier date, in which case, they are true and correct in
all material respects as of such date).

 

(c)                                  At the time of and after giving effect to
this Amendment, no Default or Event of Default exists.

 

(d)                                 The execution, delivery and performance of
this Amendment are within the Borrower’s limited liability company power, have
been duly authorized, are not in contravention of any law applicable to such
party or the terms of such party’s organizational documents and, except as have
been previously obtained or as referred to in Section 8.03 of the Credit
Agreement, do not require the consent or approval of any Governmental Authority
or any other third party except to the extent that such consent or approval is
not material to the transactions contemplated by this Amendment.

 

SECTION 7.                            Administrative Agent and Lenders Make No
Representations or Warranties.  By execution of this Amendment, neither the
Administrative Agent nor any Lender (a) makes any representation or warranty or
assumes any responsibility with respect to any statements, warranties, or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Amendment, the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant thereto, or (b) makes any
representation or warranty or assumes any responsibility with respect to the
financial condition of the Borrower or any other Person or the

 

--------------------------------------------------------------------------------


 

performance or observance by such Persons of any of their obligations under the
Loan Documents, or any other instrument or document furnished pursuant thereto.

 

SECTION 8.                            Effect of Amendment.  This Amendment
(a) except as expressly provided herein, shall not be deemed to be a consent to
the modification or waiver of any other term or condition of the Credit
Agreement, any Security Instruments, the other Loan Documents or any of the
instruments or agreements referred to therein, (b) shall not prejudice any right
or rights which the Administrative Agent or the Lenders may now or hereafter
have under or in connection with the Credit Agreement, any Security Instrument
or any other Loan Document, including, without limitation, the right to
accelerate the Obligations, institute foreclosure proceedings, exercise their
respective rights under the Uniform Commercial Code or other applicable law,
and/or institute collection proceedings against the Borrower, to the extent
provided therein or by law, and except as expressly provided herein, and
(c) shall not be deemed to be a waiver of any existing or future Default or
Event of Default under the Credit Agreement, the Security Instruments or any
other Loan Document.

 

SECTION 9.                            Miscellaneous.  This Amendment shall be
governed by, and construed in accordance with, the law of the State of Texas. 
The captions in this Amendment are for convenience of reference only and shall
not define or limit the provisions hereof.  This Amendment may be executed in
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one instrument.  In proving
this Amendment, it shall not be necessary to produce or account for more than
one such counterpart.  This Amendment, and any documents required or requested
to be delivered pursuant to Section 3 hereof, may be delivered by telecopy or
pdf transmission of the relevant signature pages hereof and thereof, as
applicable.

 

SECTION 10.                     Ratification.  The Borrower ratifies and
acknowledges the Loan Documents are valid, subsisting and enforceable.

 

[Remainder of page intentionally left blank.  Signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

 

RSP PERMIAN, L.L.C.,

 

as the Borrower

 

 

 

 

 

By:

/s/ Scott McNeill

 

Name:

Scott McNeill

 

Title:

Chief Financial Officer and Director

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as the Administrative Agent, as Issuing Bank, and as a Lender

 

 

 

 

 

By:

/s/ John S. Lesikar

 

 

John S. Lesikar

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

BOKF, NA, dba Bank of Texas,

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas E. Stelmar, Jr.

 

Name:

Thomas E. Stelmar, Jr.

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Dustin S. Hansen

 

Name:

Dustin S. Hansen

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John C. Springer

 

Name:

John C. Springer

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, N.A.

 

 

 

 

 

By:

/s/ Kyle Lewis

 

Name:

Kyle Lewis

 

Title:

AVP

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK, FSB

 

 

 

 

 

By:

/s/ Whitney Randolph

 

Name:

Whitney Randolph

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A.

 

 

 

 

 

By:

/s/ Jared R. Mills

 

Name:

Jared R. Mills

 

Title:

Vice President

 

--------------------------------------------------------------------------------